COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

LYNN GOODE,                                          §
                                                                 No. 08-12-00130-CV
                                Appellant,           §
                                                                   Appeal from the
v.                                                   §
                                                                  394th District Court
TIMOTHY J. CROWLEY,
                                                               of Presidio County, Texas
                                                     §
                                Appellee.                             (TC# 7066)
                                                     §


                                  MEMORANDUM OPINION

       Appellant, Lynn Goode, has filed a motion to dismiss the appeal pursuant to TEX. R.

APP. P. 42.1(a)(1) because the parties have settled all matters in dispute. We grant the motion

and dismiss the appeal. Pursuant to the parties’ agreement, we assess costs against the party

incurring same. See TEX. R. APP. P. 42.1(d)(absent agreement of the parties, the court will tax

costs against the appellant).


                                              GUADALUPE RIVERA, Justice
September 19, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.
McClure, C.J., not participating